--------------------------------------------------------------------------------

THIRD MODIFICATION, WAIVER AND ACKNOWLEDGEMENT AGREEMENT

     This Third Modification, Waiver and Acknowledgement Agreement (“Agreement”)
dated as of August 27, 2008 is entered into by and among Liberty Star Uranium &
Metals Corp., a Nevada corporation (the “Company”) and the subscribers
identified on the signature page hereto (each herein a “Subscriber” and
collectively “Subscribers” or the “Parties”).

     WHEREAS, the Company and the Subscribers are parties to a Subscription
Agreement (“Subscription Agreement”) and other Transaction Documents dated at
and about May 11, 2007 as amended on or about February 12, 2008 and May 12,
2008, respectively, relating to an aggregate purchase by Subscribers of
$4,400,000 of principal amount of promissory notes (the “Notes”) of the Company
convertible into shares of the Company’s $.001 par value common stock and
Warrants exercisable for Common Stock; and

     WHEREAS, the Company is in default of material terms of the Transaction
Documents and the Subscribers may elect to exercise their rights to accelerate
the Maturity Date of the Notes; and

     WHEREAS, the Company is contemplating an offering of $500,000 of
Convertible Notes of the Company (“New Offering”), to the Subscribers which New
Offering will result in the activation of Subscribers’ rights under the
Transaction Documents, including but not limited to Section 12(b) of the
Subscription Agreement, Section 3.4D of the Notes and Section 3.4 of the
Warrants; and

     WHEREAS, the Company and Subscribers desire to further restructure the
terms of the Transaction Documents to their mutual benefit.

     NOW THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement, the Company and the Subscribers hereby
agree as follows:

     1.      Capitalized terms employed herein shall have the meanings
attributed to them in the Transaction Documents.

     2.      Effective as of the date of this Agreement, Section 2.1 of the
Notes is deleted and replaced with the following:

 

“2.1.      Payment of Monthly Amount in Cash or Common Stock. Subject to Section
3.2 hereof, the Borrower shall pay the Monthly Amount on the applicable
Repayment Date at the Borrower’s election, in either of the following manners:
(i) in cash equal to 110% of the Principal portion of the Monthly Amount and
100% of all other components of the Monthly Amount, or (ii) with Common Stock at
an applied conversion rate equal to the lesser of (A) the Fixed Conversion Price
(as defined in section 3.1 hereof), or (B) eighty percent (80%) of the average
daily closing bid prices of the Common Stock as reported by Bloomberg L.P. for
the Principal Market for the five trading days preceding such Repayment Date (as
such amount may be adjusted as described herein). Amounts paid with cash or
shares of Common Stock must be delivered to the Holder not later than three
business days after the applicable Repayment Date. The Borrower must send notice
to the Holder by confirmed telecopier not later than 6:00 PM, New York City time
on the tenth calendar day preceding a Repayment Date notifying Holder of
Borrower’s election to pay the Monthly Amount in cash or Common Stock. The
Notice must state the amount of the Monthly Amount including a description of
the components of such Monthly Amount and include supporting

 


--------------------------------------------------------------------------------


 

calculations. The same election must be made to all Holders and Other Holders.
If such notice is not given, or is not timely given or if the Monthly Redemption
Amount is not timely delivered, then the Holder shall at anytime thereafter have
the right on three business days prior notice to the Borrower to elect to
receive such Monthly Amount in cash or Common Stock as described in Sections (i)
and (ii) above. Anything to the contrary herein notwithstanding in addition to
any other rights of the Holder, the Holder may convert up to one-twelfth
(1/12th) of the initial Principal Amount of this Note, on a cumulative basis,
each 30 days for a period of 180 days commencing August 30, 2008, at a
conversion price equal to the lesser of (i) the Fixed Conversion Price, or (ii)
eighty percent (80%) of the average daily closing bid prices of the Common Stock
as reported by Bloomberg L.P. for the Principal Market for the five trading days
preceding the date the Notice of Conversion (as defined in Section 3.3) is given
to the Borrower in connection with such converted amount.”

 

     3.      The Company acknowledges and agrees that as a direct result of the
New Offering, pursuant to the anti-dilution provisions contained in Section
12(b) of the Subscription Agreement, Section 3.4D of the Notes and Section 3.4
of the Warrants, effective as of the closing date of the New Offering, the Fixed
Conversion Price (as defined in the Notes) and the Exercise Price (as defined in
the Warrants) are each reduced to $0.05, subject to further reduction as
described in the Transaction Documents and the Interest Rate defined in Section
1.1 of the Note is increased to 12%. The Company further acknowledges that the
holding period of the Notes, Warrants and Common Stock issuable upon conversion
of the Notes commenced on May 11, 2007, for purposes of Rule 144 under the
Securities Act of 1933.

     4.      The Company undertakes to make a public announcement on Form 8-K
describing the terms of this Agreement not later than the fourth business day
after the execution of this Agreement.

     5.      For the benefit of the parties hereto, the Company hereby makes all
the representations, warranties, covenants undertakings and indemnifications
contained in the Transaction Documents, as if such representations were made by
the Company as of this date.

     6.      Subject to the modifications and amendments provided herein, the
Transaction Documents shall remain in full force and effect, including but not
limited to the accrual of interest and liquidated damages, if any. Except as
expressly set forth herein, this Agreement shall not be deemed to be a waiver,
amendment or modification of any provisions of the Transaction Documents or of
any right, power or remedy of the Subscribers, or constitute a waiver of any
provision of the Transaction Documents (except to the extent herein set forth),
or any other document, instrument and/or agreement executed or delivered in
connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. Except as set
forth herein, the Subscribers reserve all rights, remedies, powers, or
privileges available under the Transaction Documents, at law or otherwise. This
Agreement shall not constitute a novation or satisfaction and accord of the
Transaction Documents or any other document, instrument and/or agreement
executed or delivered in connection therewith.

     7.      The obligations of each Subscriber hereunder are several and not
joint with the obligations of any other Subscribers hereunder, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber hereunder. Nothing contained herein or in any other agreement
or document delivered at any closing, and no action taken by any Subscriber
pursuant hereto, shall be deemed to constitute the Subscribers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert with respect
to such obligations or the transactions contemplated by this Agreement. Each
Subscriber shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other

--------------------------------------------------------------------------------

Subscriber to be joined as an additional party in any proceeding for such
purpose, except as otherwise agreed by the Subscribers.

     8.      This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of each of the parties; provided, however,
that no party may assign this Agreement or the obligations and rights of such
party hereunder without the prior written consent of the other parties hereto,
except as same is permitted under the Transaction Documents.

     9.      This Agreement constitutes the entire agreement among the parties
regarding the subject matter herein, and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
herewith. No changes, modifications, terminations or waivers of any of the
provisions hereof shall be binding unless in writing and signed by all of the
parties thereto.

     10.    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined pursuant to the governing
law provisions of the Transaction Documents.

     11.    The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

     12.    Each of the undersigned states that he has read the foregoing
Agreement and understands and agrees to it.

     13.    This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to any other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or electronically, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same with the same force and effect as if such facsimile
signature were an original thereof.

[Signature Page Follows]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed and delivered this Third
Modification, Waiver and Acknowledgement Agreement as of the date first written
above.

  LIBERTY STAR URANIUM & METALS CORP.   the “Company”                     By:
/s/ James Briscoe

“SUBSCRIBERS”

/sl Konrad Ackerman   /s/ Navigator Management Ltd. ALPHA CAPITAL ANSTALT  
HARBORVIEW MASTER FUND L.P.                   /s/ Mark Nordlicht   /s/ Eric S.
Swartz PLATINUM PARTNERS LONG TERM   BRIDGEPOINTE MASTER FUND, LTD. GROWTH VI  
                    /s/ Shaye Hirsch   /s/ Navigator Management Ltd. BRIO
CAPITAL LP   DOUBLE U MASTER FUND LP                   /s/ Joshua Silverman  
/s/ Brendan O’Neil IROQUOIS MASTER FUND LTD.   ENABLE GROWTH PARTNERS LP        
            ENABLE OPPORTUNITY PARTNERS LP    


--------------------------------------------------------------------------------